--------------------------------------------------------------------------------

Exhibit 10.1
 
STANDARD MOTOR PRODUCTS, INC.


CONSULTING AGREEMENT


Effective as of April 1, 2018, JOHN P. GETHIN (“Consultant”) and STANDARD MOTOR
PRODUCTS, INC. (“SMP”) agree as follows:


1.          Services; Payment. Consultant agrees to undertake and complete the
Services (as specified in Exhibit A). As the only consideration due Consultant
regarding the subject matter of this Agreement, SMP will pay Consultant in
accordance with the terms specified in Exhibit A. Consultant shall have control
over the means and methods used to provide Services and is free to determine his
hours of work; provided that SMP shall provide at no cost use of (a) computer
equipment and access to SMP’s computer network, (b) a mobile phone, and (c)
workspace at SMP’s corporate offices in Long Island City, NY. In addition,
Consultant shall provide all equipment and tools necessary for performance of
the Services. Consultant shall report to SMP’s Executive Chairman of the Board.


2.          Proprietary Information. Consultant agrees that all business,
technical and financial information Consultant develops, learns or obtains
during the period over which he is providing Services (or was aware of prior to
the date of this Agreement while an employee of SMP) that relate to SMP or the
business or demonstrably anticipated business of SMP or that are received by or
for SMP in confidence, constitute “Proprietary Information.” Consultant will
hold in confidence and not disclose or, except in performing the Services, use
any Proprietary Information. Upon termination and as otherwise requested by SMP,
Consultant will promptly return to SMP all items and copies containing or
embodying Proprietary Information.


3.          Warranty; Reports; Limited Liability.


(a)         Consultant warrants that the Services will be performed in a
professional and workmanlike manner with the level of skill and care possessed
by other independent consultants with similar levels of experience and that none
of such Services or any part of this Agreement is or will be inconsistent with
any obligation Consultant may have to others. SMP may request Consultant to
provide it with reports or other records relating to the Services rendered by
Consultant under this Agreement.


(b)         Consultant will have no liability to SMP under this Agreement or
with respect to the performance of the Services, except for liability relating
to gross negligence or breaches that have not been cured within 30 days after
SMP provides written notice to Consultant of any breach. Neither party will be
liable for any special, indirect, incidental, or consequential damages under
this Agreement.


4.          Term; Termination. Unless otherwise terminated as provided herein,
this Agreement shall be for the period specified in Exhibit A (the “Term”) and
shall be renewed automatically for one year terms. Nothing in this Agreement
shall confer any right with respect to continuation of this Agreement, nor shall
it interfere in any way with either party’s right to terminate this Agreement at
any time, with or without cause, with 90 days’ advance written notice; provided
that the provisions of Section 2 and SMP’s payment for Services rendered by
Consultant shall survive the termination of this Agreement.
 

--------------------------------------------------------------------------------

5.          Relationship of the Parties; Taxes. Notwithstanding any provision
hereof, for all purposes of this Agreement each party shall be and act as an
independent contractor and not as an employee, partner, joint venturer, or agent
of the other. Neither party shall have the authority to bind or attempt to bind
the other to any contract. Consultant is an independent contractor and is solely
responsible for all taxes, withholdings, insurance and other statutory or
contractual obligations of any sort. Consultant further acknowledges and agrees
that he is not an employee of SMP, and shall have no right to participate in
vacation, holiday or any other employee benefits, plans or distributions of any
kind that SMP may provide from time to time to its employees.


6.          Assignment. This Agreement is non-assignable by either party.


7.          Miscellaneous. No changes or modifications or waivers to this
Agreement will be effective unless in writing and signed by both parties. In the
event that any provision of this Agreement shall be determined to be illegal or
unenforceable, that provision will be limited or eliminated to the minimum
extent necessary so that this Agreement shall otherwise remain in full force and
effect and enforceable. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
conflicts of laws provisions thereof.


IN WITNESS WHEREOF, this Agreement has been entered into by the parties as of
the date first above written.


CONSULTANT
 
STANDARD MOTOR PRODUCTS, INC.
       

 
By:
 

John P. Gethin
Name: James J. Burke
     
Title: Chief Financial Officer
 

 
-2-

--------------------------------------------------------------------------------

EXHIBIT A


Consultant’s Services and Compensation


Services


Consultant shall assist SMP in developing or enhancing SMP’s customer
relationship and assist SMP in connection with the development of SMP’s
corporate strategy in coordination with SMP’s executive management. Specific
duties of the Consultant will be defined on a project to project basis. However,
in all cases, Consultant’s responsibilities shall not be of an operational role,
but one of analysis, advice and such other duties as defined by SMP’s executive
management based on project need.


Compensation


For the Term of this Agreement, Consultant will receive an annual compensation
of $100,000.00, payable in the amounts of $25,000 per calendar quarter. In
addition, Consultant may continue to have use of an SMP automobile, subject to
the terms of SMP’s automobile policy; it being understood that all lease costs
(i.e., monthly lease payments, gas, maintenance, and insurance) relating to
Consultant’s use of an SMP automobile shall be paid by SMP but deemed to be
income to the Consultant. The parties acknowledge that the above compensation is
in addition to the Director compensation (inclusive of medical, dental and
vision benefits) that Consultant may receive as a Director of SMP.


In the event that Consultant seeks reimbursement of expenses related to the
Services performed, Consultant shall provide SMP with detailed invoices relating
thereto. Airfare, hotel accommodations and rental car reservations may be made
by SMP. In the event that Consultant makes his own travel arrangements, costs
shall be reasonable and customary. SMP shall make payment of Consultant’s
compensation and expenses at net 30 day terms.


Term:


12 months beginning as of April 1, 2018 and renewable automatically for one year
periods, subject to termination as provided herein.




-3-

--------------------------------------------------------------------------------